—Appeal from an order of Supreme Court, Ontario County (Henry, Jr., J.), entered October 11, 2001, which granted defendant’s motion seeking summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly granted defendant’s motion seeking summary judgment dismissing the complaint. Plaintiff commenced this action seeking damages for injuries that she allegedly sustained when she fell while exiting defendant church on a sunny afternoon. She alleges that the step down from the landing to the walkway is deceptive and, in the absence of an adequate warning, constitutes a dangerous condition. Contrary to plaintiffs contention, defendant met its burden of establishing its entitlement to judgment as a matter of law (cf. Eisenhart v Marketplace, 176 AD2d 1220). The photographs submitted by defendant in support of its motion establish that there is a high contrast between the red tiles on the landing and the black macadam of the walkway and that the landing was not constructed in such a way as to appear to be on the same level as the walkway (see Fluksik v Delmar Owners, 248 AD2d 667; see also Stillman v Frankel, 44 AD2d 821, affd 36 NY2d 899; Brooks v Bergdorf-Goodman Co., 5 AD2d 162). In response, plaintiff failed to raise a triable issue of fact (see generally Zuckerman v City of New York, 49 NY2d 557, 562). Present — Pigott, Jr., P.J., Wisner, Scudder, Burns and Gorski, JJ.